953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Laurence J. RICHARDSON, Appellant.
No. 91-3113.
United States Court of Appeals, District of Columbia Circuit.
Feb. 5, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and RANDOLPH, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied that appropriate disposition of the case does not warrant a further opinion.   See D.C.Cir.Rule 14(c).


2
Appellant concedes that consent to the search of his person included a frisk covering the crotch area.   Cf. Terry v. Ohio, 392 U.S. 1, 17 n. 13 (1968);   United States v. Clipper, 758 F.Supp. 756, 761 (D.D.C.1991).   Furthermore, the evidence supported the fact finding made by the district judge that probable cause for arrest existed once the police officer felt a lump just above the crotch area, and appellant did not respond when asked what was there.


3
We note, however, that in the absence of cause to suspect that a concealed item is a weapon, an arrested person generally should be brought to a private place for a search more invasive than a pat-down frisk.   Respect for human dignity demands such consideration.   See Illinois v. Lafayette, 462 U.S. 640, 645 (1983) ("Police conduct that would be impractical or unreasonable--or embarrassingly intrusive--on the street can more readily--and privately--be performed at the station.").   We anticipate that the U.S. Attorney's office will so counsel the police officers with whom the prosecutors cooperate in law enforcement endeavors.


4
Substantially for the reasons stated in the district court's Memorandum and Order filed January 23, 1991, as recapitulated herein, it is


5
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).